        Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ARASH SHAHINPOUR                          )
Eintrachtstrasse 8                        )
53844 Troisdorf                           )
Germany                                   )
                                          )
and                                       )
                                          )
DYNAENERGETICS GMBH & CO. KG              )
Kaiserstrasse 3                           )
53840 Troisdorf                           )
Germany                                   )
                                          )
                           Plaintiffs,    )
                                          )    Civil Action No.:________________
v.                                        )
                                          )
CARL C. RISCH, Assistant Secretary for    )
Consular Affairs                          )
U.S. Department of State                  )
2201 C Street, N.W., Room 6811            )
Washington, DC 20520                      )
                                          )
EDWARD J. RAMOTOWSKI, Deputy Assistant    )
Secretary for Visa Services               )
U.S. Department of State                  )
2201 C Street, N.W., Room 6811            )
Washington, DC 20520                      )
                                          )
and                                       )
                                          )
PATRICIA A. LACINA, Consul General        )
U.S. Consulate — Frankfurt Germany        )
Giessener Strasse 30                      )
60435 Frankfurt                           )
Germany                                   )
                                          )
                        Defendants.
______________________________________________________________________________

                   COMPLAINT FOR WRIT OF MANDAMUS AND
                        FOR DECLARATORY RELIEF
            Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 2 of 13



          Plaintiffs Arash Shahinpour (“Mr. Shahinpour”) and DynaEnergetics GmbH & Co. KG

(“DynaEnergetics”)       (collectively,   “Plaintiffs”),   through   undersigned   counsel,   bring   this

Complaint for Writ of Mandamus and for Declaratory Relief against Defendants Carl C. Risch,

Assistant Secretary for Consular Affairs, U.S. Department of State; Edward J. Ramotowski,

Deputy Assistant Secretary for Visa Services, U.S. Department of State; and Patricia A. Lacina,

Consul General, U.S. Consulate — Frankfurt, Germany, in their official capacities, (collectively,

“Defendants”), and state as follows:

                                          NATURE OF ACTION

          1.     This is an action to compel Defendants to issue a final decision on the B-1

nonimmigrant visa application of Plaintiff Mr. Shahinpour (the “visa application”), which has

been pending at the U.S. Consulate — Frankfurt, Germany (“the Frankfurt Consulate”) for more

than two (2) years.

          2.     The visa application is based on an invitation from Mr. Shahinpour’s employer,

DynaEnergetics, requesting him to attend its Global Leadership and Sales meeting in Sun Valley,

Idaho in 2017, and to participate in follow-up meetings with technical teams in the United States.

          3.     On or about November 22, 2016, Mr. Shahinpour submitted his visa application.

See Ex. 1 (Receipt Notice for DS-160 Nonimmigrant Visa Application). 1 On or about December

1, 2016, Mr. Shahinpour appeared for a nonimmigrant visa interview at the Frankfurt Consulate.

See Ex. 2 (DOS status query site result). Shortly thereafter, on or about December 1, 2016, Mr.

Shahinpour’s application was referred for administrative processing.           See Ex. 3 (DOS status

query site result).




1
    Where an exhibit is written in German, certified translations into English have been provided.


                                                      2
          Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 3 of 13



        4.      Since that time, and despite numerous inquiries by Mr. Shahinpour and a United

States Congressional liaison, the Frankfurt Consulate has refused and failed to issue a decision

on Mr. Shahinpour’s visa application, leaving Plaintiffs in perpetual limbo.

        5.      Plaintiffs Mr. Shahinpour and DynaEnergetics are entitled to a decision on Mr.

Shahinpour’s visa application under the Immigration and Nationality Act (“INA”), 8 U.S.C. §§

1101(a)(9), (16), 1201(a)(1)(B), and the INA’s implementing regulations, 22 C.F.R. § 42.81(a).

        6.      Plaintiffs Mr. Shahinpour and DynaEnergetics are also entitled to a decision on

Mr. Shahinpour’s visa application under the Administrative Procedures Act (“APA”), 5 U.S.C. §

706(1), which authorizes courts to “compel agency action unlawfully withheld or unreasonably

delayed.” Id.

        7.      Defendants’ refusal and failure to render a final decision on Mr. Shahinpour’s

visa application constitutes agency action unlawfully withheld or unreasonably delayed, entitling

Plaintiffs to the relief requested herein.

                                             THE PARTIES

        8.      Plaintiff Arash Shahinpour is a German citizen, residing at Eintrachtstrasse 8,

53844 Troisdorf, Germany, and the applicant for the B-1 Nonimmigrant Visa at issue herein.

Mr. Shahinpour is currently employed by DynaEnergetics GmbH & Co. KG as a product

development engineer.

        9.      Plaintiff DynaEnergetics GmbH & Co. KG is a German company, and is the

employer of Plaintiff Arash Shahinpour.           DynaEnergetics GmbH & Co. KG designs,

manufacturers, markets, and sells perforating systems and associated hardware for the

international oil and gas industry.




                                                  3
           Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 4 of 13



        10.      DynaEnergetics US, Inc. is a U.S. company, incorporated in Colorado, and also

manufacturers, among other things, an advanced portfolio of comprehensive perforating and well

completion systems worldwide for use by the oil and gas industry.

        11.      DynaEnergetics GmbH & Co. KG and DynaEnergetics US, Inc. are part of DMC

Global Inc.

        12.      Defendant Carl C. Risch is Assistant Secretary for Consular Affairs at the U.S.

Department of State. This suit is brought against Assistant Secretary Risch in his official

capacity, as he is charged with oversight of all consular — including immigrant visa — matters.

        13.      Defendant Edward J. Ramotowski is Deputy Assistant Secretary for Visa Services

at the U.S. Department of State. This suit is brought against Deputy Assistant Secretary

Ramotowski in his official capacity, as he is charged with all matters relating to visas and the

administration of visa-related laws.

        14.      Defendant Patricia A. Lacina is Consul General of the U.S. Consulate in

Frankfurt, Germany. This suit is brought against Consul General Lacina in her official capacity,

as she is responsible for oversight of all consular activities of the Frankfurt Consulate.

                                 JURISDICTION AND VENUE

        15.      This is a civil action brought pursuant to 8 U.S.C. § 1361 (action to compel an

officer of the United States to perform his duty) and 28 U.S.C. § 1331 (federal question

jurisdiction.   This Court also has jurisdiction pursuant to the Administrative Procedures Act, 5

U.S.C. § 701, et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202.

        16.      As set forth herein, there exists an actual and justiciable controversy between

Plaintiffs and Defendants requiring resolution by this Court.




                                                  4
         Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 5 of 13



       17.     Venue is proper under 28 U.S.C. § 1391(e), because this is an action against

officers and agencies of the United States in their official capacities and where a substantial part

of the events or omissions giving rise to Plaintiffs' claims occurred.

                                EXHAUSTION OF REMEDIES

       18.     As set forth herein, Plaintiffs have made multiple inquiries to the Frankfurt

Consulate since Mr. Shahinpour filed his visa application, had his interview, and learned that his

visa application was referred to administrative processing, to no avail.            There are no

administrative remedies to address Defendants’ refusal and failure to undertake their duty to

timely render a final decision on Mr. Shahinpour’s visa application.

                                            BACKGROUND

I.     STATUTORY AND REGULATORY FRAMEWORK

       A.      The Immigration and Nationality Act (“INA”)

        19.    The Immigration and Nationality Act, 8 U.S.C. § 1101 et seq., governs visa

processing.

        20.    Pursuant to the INA, consular officers have exclusive authority over visa

applications. That authority includes the granting, denying, and revoking of immigrant and non-

immigrant visas. See 8 U.S.C. § 1201(a)(1), (g), (i); § 1101(a)(9), (16); see also Saavedra Bruno

v. Albright, 197 F.3d 1153, 1156 (D.C. Cir. 1999) (“The INA confers upon consular officers the

exclusive authority to review applications for visas, precluding even the Secretary of State from

controlling their determinations.”); Patel v. Reno, 134 F.3d 929, 933 (9th Cir. 1998) (“[I]t is

uncontested that only State Department consular officers have the power to issue visas.”).

        21.    A consular’s authority, however, is subject to certain visa eligibility requirements

in the statute and implementing regulations. See 22 C.F.R. §§ 41.121. Importantly, pursuant to




                                                  5
         Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 6 of 13



22 C.F.R. § 42.81(a), “[w]hen a visa application has been properly completed and executed

before a consular officer in accordance with the provisions of INA and the implementing

regulations, the consular officer must either issue or refuse the visa . . . . Every refusal shall be

in conformance with the provisions of 22 C.F.R. 40.6.” Section 42.81(a) is entitled “Issuance or

refusal mandatory.”      Neither the INA or nor its implementing regulations prescribes a time

frame by which consular officers must issue or refuse a visa.

        22.    Generally, a consular officer's decision to grant or deny a visa petition is not

subject to judicial review; this is known as the “doctrine of consular nonreviewability.” See, e.g.,

Saavedra Bruno, 197 F.3d at 1159 (“The doctrine holds that a consular official's decision to issue

or withhold a visa is not subject to judicial review[.]”); Am. Sociological Ass'n v. Chertoff, 588 F.

Supp. 2d 166, 171 (D. Mass. 2008); Am. Acad. of Religion v. Chertoff, No. 06-CV-588 (PAC),

2007 U.S. Dist. LEXIS 93424, at *17-18 (S.D.N.Y. Dec. 20, 2007). However, where a plaintiff

challenges the authority of consular officers to either take or fail to take an action, “as opposed

to a decision taken within the consul's discretion, jurisdiction exists.” Patel, 134 F.3d at 931-32

(footnote and citation omitted).

       B.      The Administrative Procedures Act (“APA”)

       23.     Under the APA, [“a]gency action made reviewable by statute and final agency

action for which there is no other adequate remedy in a court are subject to judicial review.” 5

U.S.C. § 704.       “Agency action” includes, in relevant part, “an agency rule, order, license,

sanction, relief, or the equivalent or denial thereof, or the failure to act.” 5 U.S.C. § 551(13)

(emphasis added).




                                                 6
           Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 7 of 13



          24.   “An agency has a duty to conclude a matter presented to it within a ‘reasonable

time.’” Liu v. Novak, 509 F. Supp. 2d 1, 8 (D.D.C. 2007) (quoting 5 U.S.C. § 555(b)) (emphasis

added).

          25.   Accordingly, under the APA, the “scope of judicial review includes ‘compelling

agency action unlawfully withheld or unreasonably delayed.’” Liu, 509 F. Supp.2d at 8 (quoting

5 U.S.C. § 706(1)); see also Brock v. Pierce Cty, 476 U.S. 253, 260 n. 7 (1986) (noting that APA

gives district courts the authority to “compel agency action unlawfully withheld or unreasonably

delayed”).

          26.   The APA does not confer an independent basis for jurisdiction over agencies.

Rather, 28 U.S.C. § 1331 (federal question jurisdiction) “in combination with the APA, vests the

court[s] with jurisdiction to compel agency action that is unreasonably delayed or withheld.”

Liu, 509 F. Supp. 2d at 8 (citing Mashpee Wampanoag Tribal Council, Inc. v. Norton, 336 F.3d

1094, 1099-1100 (D.C. Cir. 2003)).

II.       FACTUAL BACKGROUND

          27.   Since 2005, Mr. Shahinpour has been employed by DynaEnergetics in various

capacities relating to research and product development (“R&D”).

          28.   In those capacities, Mr. Shahinpour has worked on several marquis products

comprising approximately 90% of DynaEnergetics’ sales in the United States, including

specifically DynaEnergetics’ perforating systems. He is integral and essential to the R&D and

manufacturing of those products.

          29.   As a result of Mr. Shahinpour’s knowledge and involvement in R&D and

manufacturing, in November 2016, DynaEnergetics requested that he attend its Global

Leadership and Sales meeting in Sun Valley, Idaho in 2017, and participate in follow-up




                                               7
          Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 8 of 13



meetings with technical teams in the United States. See Ex. 4 (Invitation Letter from

DynaEnergics to Mr. Shahinpour, dated November 14, 2016); Ex. 5 (Application Letter from

DynaEnergetics to Frankfurt Consulate, dated November 14, 2016).

        30.     In connection with that employer request, on or about November 22, 2016, Mr.

Shahinpour applied for a B-1 Nonimmigrant Visa at the Frankfurt Consulate. See Ex. 1 (Receipt

Notice for DS-160 Nonimmigrant Visa Application).

        31.     On or about December 1, 2016, Mr. Shahinpour appeared for a nonimmigrant visa

interview at the Frankfurt Consulate. See Ex. 2 (DOS status query site result).

        32.     On or about December 1, 2016, Mr. Shahinpour's application was referred for

administrative processing. See Ex. 3 (DOS status query site result).

        33.     Defendants have neither requested nor indicated that any additional information is

required from either Mr. Shahinpour or DynaEnergetics with respect to the Mr. Shahinpour’s

visa application.

        34.     In the succeeding two years, Mr. Shahinpour, individually and through a U.S.

Congressional liaison, has repeatedly inquired into the status of his visa application. See Ex. 6

(consular correspondence with visa services agent, dated April 27, 2017); Ex. 7 (correspondence

with U.S. Senator Michael F. Bennet's office dated January 12, 2018). Each consular response

was the same — that the case is in administrative processing.

        35.     Mr. Shahinpour’s visa application has been pending at the U.S. Consulate in

Frankfurt since on or before December 1, 2016, when he appeared for his visa interview. The

Consulate's refusal and/or failure to issue a final decision on the visa application is unlawful and

the delay is patently unreasonable.




                                                 8
         Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 9 of 13



       36.     Indeed, upon information and belief, it usually takes less than two (2) months for

consulates, including the Frankfurt Consulate, to render a final decision on B-1 nonimmigrant

visa applications after an applicant has been interviewed and his/her application has been

referred to administrative processing.

       37.     Defendants’ failure to issue a decision on Mr. Shahinpour’s visa application

within a reasonable time has caused injuries to Plaintiffs, including but not limited to: (i) Mr.

Shahinpour could not attend DynaEnergetics’ Global Leadership and Sales meeting in Sun

Valley, Idaho; (ii) Mr. Shahinpour has not been able to attend follow-up meetings with technical

teams in the United States for more than two years; and (iii) Mr. Shahinpour’s inability to travel

to the United States has impacted DynaEnergetics’ product development efforts.

                               FIRST CLAIM FOR RELIEF
                                     28 U.S.C. § 1361
               Writ of Mandamus to Compel Officers and Agencies of the
          United States to Issue a Decision on Mr. Shahinpour’s Visa Application

       38.     The above paragraphs are incorporated herein by reference.

       39.     In order to obtain a writ of mandamus, plaintiff must demonstrate that: (i) he or

she has a clear right to the relief requested; (ii) the defendant has a clear duty to perform the act

in question; and (iii) no other adequate remedy is available. Liberty Fund, Inc. v. Chao, 394 F.

Supp. 2d 105, 113 (D.D.C. 2005); see also Patel, 134 F.3d at 933 (duty to adjudicate an

immigrant visa application).

       40.     Plaintiffs clearly meet all three of these criteria, entitling them to the relief of

mandamus.

       41.     Plaintiff Mr. Shahinpour, in connection with his employer’s (DynaEnergetics)

needs and requests, more than two years ago, applied for a B-1 nonimmigrant visa and was

interviewed by the Frankfurt Consulate.



                                                 9
         Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 10 of 13



        42.     Plaintiffs have fully complied with all statutory and regulatory requirements for

seeking a B-1 nonimmigrant visa for Plaintiff Mr. Shahinpour, including submitting all necessary

documentation and paying all required fees.

        43.     Defendants have not requested any additional information or actions from either

Mr. Shahinpour or DynaEnergetics with respect to the pending visa application. Furthermore,

Defendants have not responded, substantively or otherwise, to Plaintiffs’ multiple inquiries into

the status of the visa application.

        44.     Under the INA and its implementing regulations, Defendants owe a duty to

Plaintiffs to adjudicate Mr. Shahinpour’s visa application within a reasonable time.

        45.     Defendants have willfully and unreasonably refused and/or failed to adjudicate

Mr. Shahinpour’s visa application for more than two years, thereby depriving Plaintiffs of their

rights and privileges under the INA.

        46.     Defendants’ breach of their duty to render a decision within a reasonable time has

caused and continues to cause Plaintiffs harm, including but not limited to, preventing Mr.

Shahinpour from traveling to the United States at his employer’s request to assist in technical

meetings in aid of legitimate business dealings.

        47.     Plaintiffs have brought this action because Plaintiffs have no other means to

compel Defendants to perform the duties Defendants owe to them. Plaintiffs have exhausted all

available remedies.

        48.     Based on the foregoing, Plaintiffs are entitled to a writ of mandamus directing

Defendants to issue a final decision of Mr. Shahinpour’s visa application.




                                                   10
          Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 11 of 13



                             SECOND CLAIM FOR RELIEF
                                      5 U.S.C. § 706(1)
                        Administrative Procedure Act: Agency Action
                        Unreasonably Delayed or Unlawfully Withheld

       49.     The above paragraphs are incorporated herein by reference.

       50.     The INA and its implementing regulations impose on Defendants a non-

discretionary duty to render a decision on visa applications within a reasonable time. Indeed, the

APA requires agencies to “proceed to conclude a matter presented” to the agency “within a

reasonable time.” 5 U.S.C. § 555(b).

       51.     Here, after more than two (2) years, Defendants have refused and/or failed to

conclude a matter (Mr. Shahinpour’s visa application) before them within a reasonable time.

       52.     Plaintiffs have fully complied with all statutory and regulatory requirements for

seeking a B-1 nonimmigrant visa for Plaintiff Mr. Shahinpour, including submitting all necessary

documentation and paying all required fees.

       53.     Defendants have willfully and unreasonably failed to adjudicate Mr. Shahinpour’s

visa application for more than two years, thereby depriving Plaintiffs of their rights under 22

C.F.R. § 42.81(a) and the APA to have a properly filed visa application decided in a timely

manner.

       54.     This failure has caused and continues to cause Plaintiffs harm, including but not

limited to, preventing Mr. Shahinpour from traveling to the United States at his employer’s

request to assist in technical meetings in aid of legitimate business dealings.

       55.     Plaintiffs have brought this action because Plaintiffs have no other means to

compel Defendants to perform the duties Defendants owe to them. Plaintiffs have exhausted all

available remedies.




                                                 11
        Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 12 of 13



       56.    Based on the foregoing, Plaintiffs are entitled to an order enjoining and directing

Defendants to issue a final decision of Mr. Shahinpour’s visa application in accordance with the

APA.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court:

       A.     Issue a writ of mandamus, directing Defendants to render a final decision on

              Plaintiff Mr. Shahinpour’s B-1 non-immigrant visa application within fourteen

              (14) days of the issuance of the writ;

       B.     Issue an order pursuant to the Administrative Procedure Act, 5 U.S.C. 706(1),

              directing Defendants to render a final decision on Plaintiff Mr. Shahinpour’s B-1

              non-immigrant visa application within fourteen (14) days of the issuance of the

              order;

       C.     Declare that Defendants’ continued failure to render a final decision on Plaintiff

              Mr. Shahinpour’s B-1 non-immigrant visa application constitutes agency action

              unlawfully withheld or unreasonably delayed;

       D.     Retain jurisdiction over this action and any attendant proceedings until

              Defendants have in fact rendered a final decision on Plaintiff Mr. Shahinpour’s B-

              1 non-immigrant visa application;

       E.     Award Plaintiffs’ reasonable attorneys’ fees and expenses for the costs of this

              action (28 U.S.C. § 2412); and




                                                12
       Case 1:19-cv-00805-RBW Document 1 Filed 03/22/19 Page 13 of 13



      F.     Grant such other and further relief as this Court deems proper.



Date: March 22, 2019                                  Respectfully submitted,

                                                      /s/ Louis J. Rouleau
                                                      Louis J. Rouleau (DC Bar No. 471654)
                                                      Womble Bond Dickinson (US) LLP
                                                      1200 19th Street, N.W., Suite 500
                                                      Washington, DC 20036
                                                      Tel: (202) 857-4558
                                                      Fax: (202) 261-0023
                                                      Email: louis.rouleau@wbd-us.com

                                                      Counsel for Plaintiffs




                                              13
